department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas tx tax_exempt_and_government_entities_division date release number release date legend org organization name address address xx date org address certified mail dear taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective july 20xx our adverse determination was made for the following reasons you have failed to operate exclusively for one or more exempt purposes as required by lrc sec_501 you have not demonstrated that you engage primarily in activities that further an exempt_purpose you have failed to demonstrate that you serve a public rather than a private interest your net_earnings inure in whole or in part to the benefit of private individuals and or shareholders contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed forms to forms you should file these income_tax returns with the appropriate service_center for the tax years ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united -2 states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action envelope department of the treasury internal revenue serv ce north eighth street room box richmond virginia tax_exempt_and_government_entities_division org address date taxpayer_identification_number form tax_year ended person to contactild number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our finding please sign and return the enclosed form_6018 consent to proposed actions - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will' process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination form_6018 form 886a n arne of taxpayer org department of the trca ury internal_revenue_service ex lanation of i terns schedule no or exhibit year period ended 20xx legend org organization name state state bm -1 bm st county bm companie sec_1st through 8th xx date address address county ra-1 ra-2 motto motto 2nd st ra city city cemetery cemetery co-1 through to-8 whether org formerly co-i qualifies for exemption under sec_501 of the internal_revenue_code facts the articles oflncorporation for co-j were filed february 19xx the articles ofincorporation were amended on august 19xx to change the name ofthe corporation to org org the principal officer of the corporation was identified as bm-i post office address city state in county the corporation is a state non-stock corporation letter was issued to the organization on october 19xx the organization failed to provide the requested support information and was therefore presumed to be a private_foundation as of the sl day after the end of the advance_ruling period of june 19xx determination_letter was issued january 19xx granting org exemption under sec_501 c of the internal_revenue_code irc the letter also states that org is classified as one that is not a private_foundation within the meaning of sec_509 of the code because it is an organization described in section s a l and b a vi the articles oflncorporation state that the purposes for which the corporation is formed are as follows a to provide and care for injured wild birds with the intent of returning them to the wild when they are well b to provide care and protections and suitable habitat for wild birds who are unable to be returned to the wild c to provide and encourage education in matters pertaining to preservation and rehabilitation of wild birds d said corporation is organized exclusively for humane educational and scientific purposes including for such purposes the making of distributions to organizations that quality as exempt_organizations under sec_50 i c of the internal_revenue_code of or the corresponding provision of any future united_states internal revenue law the articles also state no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article third hereof form 886-a rev department of the treasury - internal_revenue_service page -1 fol1u 886a name of taxpayer org department of the treasury ntcrnal revenue service ex lanation of items schedule no or exhibit year period ended 20xx org is required to file form_990 return of organization exempt from income_tax and form_941 employer's quarterly federal tax_return form_990 for tax_year ending june 20xx was filed by org on march 20xx forms have not been filed by org for tax years ending june 20xx forward form sec_941 for the quarters ending march 20xx through march 20xx were filed by org on march 20xx org has failed to file form sec_941 for all quarters of the 20xx 20xx and 20xx tax years during the years 19xx through may 20xx org was located at address city state the property is also known as cemetery on april 20xx judge circuit_court of county state issued memorandum opinion and order case no involving bm- i and org the following information is an extract from the memorandum opinion and order and gives a brief history and description of the property and the organization org org was formed for the purpose of motto rehabilitation education and training programs org is operated and managed by bm-i the president of the board_of directors and bm-2 the vice president of the board_of directors on october 20xx the circuit_court of county state revoked the charitable status oforg and barred the organization from soliciting donations currently the state of state charitable division does not recognize org as a non profit organ ization bm-l lost her motto rehabilitation license in year 20xx though she continues to operate org she has been diagnosed with post traumatic stress disorder and undergoes twice weekly treatment in state bm-l lives on the pet cemetery property and has been traveling and living with defendant bm-2 in state since october 20xx defendant bm-2 is the vice president oforg in 20xx he pursued a romantic relationship with bm-l then he became employed by org and eventually he was elevated to vice president when bm-2 worked for org he mostly cared for the property as a laborer and handyman he has no formal training in motto rehabilitation in december 20xx he moved to state for employment with co-2 he currently lives in state four days per week and on the pet cemetery property during the remainder the property commonly referred to as considered the second oldest pet cemetery in the united_states in fact the state of state has designated it a historic resource the property has been improved with a house a barn a chapel and variolls sheds at one point there was an aviary which is an enclosure for confining birds the rest of the land is used for grave sites or as a memorial park was founded as such in 19xx and is property for co-3 co-3 in doing so she in 19xx ra-l donated dollar_figuredollar_figureto purchase the saved it from the likely fate of being rezoned for commercial use at the time of transfer ra-i and co-3 agreed that the property would be forever restricted to use benefiting animals to accomplish this goal an agreement and a declaration of covenants and restrictions were executed in j9xx the property was successfully transferred to co-3 subject_to covenants and restrictions form 886-a rcv department of the treasury internal_revenue_service page -2 form 886a name of taxpayer org department of the treasury internal revenue sen'ice ex lanation of i terns schedule no or exhibit year period ended 20xx co-3 used the property as its headquarters until 19xx at which time it moved to another location org seeing an opportunity to relocate its executive offices there contacted ra-i inquiring about the future of the property to finalize matters and secure ra-i 's consent org announced its intent to reconfigure the property for motto rehabi i itation with ra-l 's consent the property was transferred to org in 19xx ra-l co-3 and org entered into several agreements the agreements effectuated the property's transfer to org and also recognized and reiterated org obligation to use and maintain the property in accordance with the covenants and restrictions established in 19xx the property was very welll1laintained during the time co-3 used it as a headquarters all the while co-3 operated the pet cemetery and obeyed the covenants and restrictions set out in the agreements and declarations co-3 kept the house and other structural improvements on the property in immaculate condition the chapel had an altar and seating so that owners could bring their deceased pets and take pictures before burial the cemetery grounds were well manicured and trash-free however everyth ing changed after co-3 moved since org took over the property the aesthetics worsened today the grounds are poorly maintained there are boxes and various items strewn about the aviary has been removed some areas are overgrown and littered with rubbish only a few areas are regularly mowed several of the graveyard headstones are broken sunken or tipped over the house is unkempt outside it's littered with trash inside boxes and junk are strewn about the hallways appear to be converted to storage and are practically impassable if the defendant bm-l lives in the house as she claims to she sleeps on a mattress on the floor the chapel's entire floor disintegrated and cannot be walked on the barn which was slated for use as the starting point for building an educational center is in an advanced state of deterioration inside there are small animals about freezers hold dozens of unmarked dead pets the area is heavily littered and smells strongly of urine burials gradually slowed and nearly stopped entirely after org took over the pet cemetery operations they dropped from an estimated high of five pets buried per week in 19xx to one pet buried per week in 20xx in fact even one pet buried per week seems unlikely in light of the fact that the new burial section of the cemetery appears scarcely used despite the obvious decline in the property and the organization org was successful in soliciting funds org received at least dollar_figuredollar_figure in donations since 19xx one oforg's fllndraising efforts was to solicit donations of used and org would then store the and people would donate their on the property bm-l would form 886-a rcva-68 department of the treasury - internal_revenue_service page -3 form 886a n arne of taxpayer org department of th trcasury - internal re cnue service ex lanation of items schedule no or exhibit year period ended 20xx ultimately sell the minimum ofdollar_figuredollar_figureuntil the state of state ordered the on the internet or through an auction house this method grossed a to be removed despite this order a is visible on the property bm-i testified that she solicited funds to build a motto educational center and that ra-i donated cash for that purpose she also claims to have started construction on the education center with preliminary layouts and purchase of a boundary survey however neither products of alleged labor were produced at trial currently there is no educational center on the property org has its own difficulties on the years 19xx 20xx 20xx 20xx 20xx 20xx 20xx and 20xx defendants did not file the required annllal reports with the state of state on the years 20xx 20xx 20xx 20xx 20xx 20xx and 20xx defendants did not file federal tax returns on the years 20xx 20xx 20xx 20xx 20xx and 20xx defendants did not filed federal form_990 the return of organization exempt from income_tax form as a result org's charter was forfeited by the state of state in 19xx and 20xx in 20xx the circuit_court of county state effectively revoked org's charitable status and barred bm-i from soliciting funds in state in 20xx the circuit_court for county state found org in breach of its contract with this state wherein it accepted land and money to synthesize wetlands on the donated property bm-j was enjoined from selling the property or reaping further benefit from it bm-j admits that she was responsible for maintaining the records of org moreover she takes responsibility for not filing org's returns and admits that she is culpable for the forfeiture of its charter currently org has not filed the required returns the defendants bm-l and bm-2 have been commingling personal funds with org's there were payments for rent utilities cash insurance and general expenditures made by org that appear to personally benefit bm-l and bm-2 over a six year period dollar_figuredollar_figureof org's assets are thought to have been collverted into personal benefits during the same period bm-l's personal bank records reveal a conspicuous absence of payments such as rents car payments insurance 1l10ltgages utilities credit card payments and the like in this case the plaintiff ra-i donated the property and dollar_figuredollar_figure to the charitable donee org the donation of the property was frustrated by org's inability to care for the property failure to obey the restrictive covenants fai lure to maintain charitable status and general fai lure as an organization the donation of the dollar_figuredollar_figurewas frustrated by org's failure to build a motto educational center failure to maintain its charitable status and purpose and general failure as an organ ization org's above listed failures forfeited charters and revoked charitable status likely renders the organization dissolved or at the very least about to be dissolved in addition this court finds that for the above reasons it is impracticable and inexpedient for org to continue its activities plaintiffs donated property therefore can be redistributed by this court to another charitable organ izatioll in order to fu ifi ii her intended use of it form 886-a rev department of the treasury - internal_revenue_service page -4 form 886a name of taxpayer org department of the treasury - intern i revenue service ex lanation of items schedule no or exhibit year period ended xx the plaintiff has authorized this court to tral-1sfer the property to the co-4 of state who agrees to accept the transfer pursuant to state code annotated corporations and associations section this court will honor plaintiffs request and order that any and all of the defendants' interest in the property be transferred to the co-4 additionally the coli rt ordered sm-i and org to be joi ntly and severally liable to ra- i for compensatory_damages of dollar_figuredollar_figure and punitive_damages of dollar_figuredollar_figure on march 20xx an appointment letter and form_4564 information_document_request were sent to org by internal_revenue_service scheduling an appointment for monday march 20xx to review books_and_records for tax_year ending june 20xx the letter also informed the organization of its filing_requirements and of its failure_to_file forms and forms for tax_year 20xx through the present the organization was also requested to confirm the appointment set for march response was received by the organization ih no a telephone call was made on march 20xx to bm- to confirm the march requested to reschedule the appointment due to medical issues a new appointment was rescheduled as per bm-1 's request for april 20xx pincite p m appointment bm-i a telephone call was placed to bm- on april bm-i requested to reschedule the appointment due to illness appointment date was rescheduled as per bm-i 's request for april 20xx pincite p m 20xx to confirm the appointment for the next day 20xx to confirm the next day's appointment a telephone call was placed to bm-l on april revenue_agent left a voice mail at both the organization's office and on bm-i 's cell phone requesting that she return the call to confirm the scheduled appointment for april response from bm- i several additional attempts were made to contact her to confirm the next day's appointment bm-l returned the callan apri i 20xx pincite a l11 stating that once again she was unable to make the appointment due to being ill and also being physically located in state the appointment was again rescheduled to a later date of may 20xx pincite p m 20xx pincite p m there was no a telephone call was placed to bm- on april sm- said she would be unable to attend the meeting due to the fact the organization had been involved in a collrt battle and was being forced to vacate the premises she said the organization was moving back to bowie state she would be in contact the next week or the week following in order to set up an appointment she also stated she had set_aside the records that need to be reviewed so a meeting should not be a problem as of this date 8m-l has failed to reschedule the appointment 20xx to confirm the appointment set for the next day on february 20xx bank records for org were summonsed via form_2039 from co-5 address city state and co-6 office of corporate counsel address city state parts d of form_2039 issued to co-5 and to co-6 were sent via certified mail on february 20xx to org bm-j president address city state the received by section of post office ps form_3811 domestic return receipt was signed by m b-2 vp on february 20xx f9rm 886-a rcv department f the treasury - internal_revenue_service page -5 form 886a name of taxpayer org department of the tn a ury - intcmal revenue service ex lanation of items schedule no or exhibit year period ended 20xx on june 20xx form_2039 was reissued to co-5 address city state part d of form_2039 issued to co-5 was sent via certified mail to org bm-i president address city state certified mailing addressed to org was returned on july 20xx unclaimed unable to forward on march 20xx a letter was sent to org informing the organization of it filing_requirements under sec_6033 a deadline of march 20xx was set for filing form_990 for tax years ending june 20xx to present and form_941 for all qua11ers from january i 20xx through the present the letter also informed the organization if it failed without reasonable_cause to file the required returns its exempt status would be revoked because its failure to establish its observance of the conditions required for continuation of its exempt status the letter also described the applicable penalties under sec_6652 on march 20xx a 25-page fax was received from bm-i the fax included a cover letter and completed form_941 for quarters ending march 20xx through march 20xx bm-i stated in the letter that an accountant would be working on preparing the 990's starting with the 20xx return and coming forward bm-l said she would be preparing the 's starting with the present and working back in time bm-i also stated that she had been suffering from severe dissociative disorder for some time now she requested an extension of the dead i ine for one month from the date of the letter on april 20xx a letter was sent to org granting the extension of the time to respond until april 20xx the letter also acknowledged the receipt of the completed form sec_941 for the 20xx tax_year through the first quarter of 20xx in addition the letter referenced the enclosure of records which were being sent to the organization along with the letter records sent to the organization under the april 20xx cover letter included the bank records secured from co-5 select pages of the information received from charles schwab and numerous newspaper articles written about the organization the letter asked the organization to review the records and provide any comments or feedback by april 20xx as of this date the organization has failed to respond to the correspondence and to file any additional returns on june 20xx a letter was sent to org along with copies of various court orders which involved the organization the organization was asked to review the documents and provide any comments or feedback in reference to the records no response has been received obtainable records show the organization's previous filing history as follows form_990 i form 886-a rev tax_year 19xx06 19xx06 19xx06 19xx06 19xx06 20xx06 19xx03 19xx06 19xx09 due_date of return november 19xx november is 19xx november 19xx november 19xx november 19xx november 20xx april 19xx july31 19xx october 19xx date filed february 19xx november 19xx october 20xx october 20xx february 20xx march 20xx february04 19xx january 19xx february 20xx department of the treasury - internal_revenue_service page -6 form 886a name of taxpayer org department of the trca ury internal rcycnuc sen'ice ex lanation of items schedule no or exhibit year period ended 20xx 19xx12 19xx03 19xx06 19xx09 19xx12 20xx03 20xx06 20xx09 20xx12 january 19xx april 19xx july31 19xx october 19xx january 20xx april 20xx july 20xx october 20xx january 20xx february 20xx februa 20xx februa'y 20xx october 20xx october 20xx october 20xx july 20xx october 20xx january 20xx i form_990 has not been filed for tax years 20xx06 through 20xx06 form_941 has not been filed for the period 20xx03 through 20xx12 form_941 for tax periods 20xx03 through 20xx03 were filed on march 20xx bank records provided from chevy chase included account information from four different accounts as follows i account - org - information provided included copies of bank statements cancelled checks deposits slips withdrawal slips and limited deposited items signature card was signed by bm-i account - org co-7 - information provided included bank statements and deposit slips signature card was signed by bm-i account co-7 - information provided included bank statements only signature card was signed by bm-i account - org - information provided included bank statements only signature card was signed by bm-i the following chart shows total deposits into the four accounts listed above the deposits shown are net of any transfers between accounts to the extent transfer items can be identified based on bank records only income per year 20xx06 20xx06 20xx06 20xx06 20xx06 20xx06 20xx06 acel ace acet acct total income per year form 886-a rev department of the t re lsury - internal_revenue_service page -7 form 886a name of taxpayer org ikpartt11ent of the treasury - internal revenue scry ce ex lanation of items schedule no or exhibit year period ended 20xx irc 20xx-code-vol sec_50 i c corporations and any community chest fund or follndation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office irc 20xx-code-vol sec_6033 a i in general -except as provided in paragraph every organization_exempt_from_taxation under sec_50 i a shall fi ie an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization final-reg tax-regs sec_1 c c3 -1 a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt final-reg tax-regs sec_1 cc -1 c operational fest l primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose final-reg tax-regs dollar_figure i c nl c distribution ofearnings -an organ ization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private shareholder or ind ividual see paragraph c of sec_1 a -i form 886-a rev department of the treasury - internal_revenue_service page -8 form 886a name of taxpayer org dq artment of the trcasury internal rc ti1uc sen'ice ex lanation of i terns schedule no or exhibit year period ended 20xx final-reg tax-regs dollar_figure i c -1 d oi an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph llnless it serves a public rather than a private interest thus to meet the requirement of this subd ivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests final-reg tax-regs dollar_figure i a -i c private_shareholder_or_individual defined the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization final-reg tax-regs sec_1_6033-2 a i except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_50 a shall fi ie an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return except as provided in paragraph d of this section such return shall be fi led annually regard less of whether such organization is chartered by or affiliated or associated with any central parent or other organization i except as otherwise provided in this paragraph and paragraph g of this section every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 other than an organization described in sec_40l a or 50l d shall file its annual return on form_990 final-reg tax-regs sec_1_6001-1 a in general -except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 a as if it were imposed by chapter i of subtitle a or any person required to fi ie a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information c exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep sllch permanent books of accollnt or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 d notice by district_director requiring returns statements or the keeping ofrecords -the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code including qualified_state individual form 886-a rcv department of the treasury - internal_revenue_service page -9 l'orm 886a name of taxpayer org department of the 'i'rea lirv - i nlernal revenue scr 'lce ex lanation of items schedule no or exhibit year period ended 20xx income taxes which are treated pursuant to sec_6361 as if they were imposed by chapter of subtitle a e retention ofrecords -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in tile administration of any internal revenue law reg sec_1_6001-1 revrul_59_95 cb an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_50 i a of the code shall fi ie an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with sllch rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status the 412_f2d_1197 ect cl in sum the total value of the overt benefits received by the founder and family in living_expenses and from salaries and royalties was several hundred thousand dollars these payments are substantial when viewed in light of the inurement that transpired they prove conclusively that the church was operated for the benefit of the founder and his family irs announcement i r s aug an organization exempt under sec_501 is prohibited from engaging in activities that result in inurement of the organization's net_earnings in its simplest terms the prohibition against inurement means that the persons who created or who now control an exempt_organization including its members insiders may not use their control to acquire any of its funds or assets other than for the payment of reasonable_compensation for services rendered or ill return for the payment affair market_value examples of inurement include the payment of dividends or unreasonable_compensation the prohibition against illul'ement is absolute therefore any amount of inurell1ent is grounds for loss of exempt status government position org does not qualify as exempt under sec_501 due to its failure to comply with the filing_requirements of sec_6033 and its failure to meet the operational_test as described in treas reg i c -i form 886-acrcva-68 department of the treasury - internal_revenue_service page -10 form 886a name of taxpayer org dcpartmcnt of thc trl'a ur ' i ntcrnal rc l'11ul' scn'ice ex lanation of items schedule no or exhibit year period ended 20xtx sec_6033 provides except as provided in paragraph every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 a in conjunction with sec_1 i-i c provides that every organization exempt from tax under sec_50l a and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by slich person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1 e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt frol11 federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax rev rut cn concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete'that the organization was unable to furnish stich statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status much like the organization described in revrul_59_95 org failed to furnish the requested books_and_records for tax_year ending june 20xx there were numerous attempts made by the revenue_agent to schedule mutually agreed upon appointment dates and time to review books_and_records when calls were made to confirm the appointments a couple of days prior to the actual date bm-l was always unavailable for each appointment set bm-l has made no attempt to schedule a meeting to provide the requested material form 990s have not been received based on summonsed bank records org' gross_receipts were sufficient to establish form_990 filing_requirements for tax years 20xx06 through 20xx06 the bank records also show that org had form_941 filing_requirements for tax years 20xx through 20xx based on cancelled checks showing salaries paid to employees records also show the form_990 and form_941 returns that were previously filed have consistently been filed late form 886-a rev department of the treasury - internal_revenue_service page -11 form 886a name of taxpayer org departlnent of he treasury intcrn rc 'enue sen'ice ex lanation of items schedule no or exhibit year period ended 20xx n the april 20xx memorandum opinion and order the court found bm-i admits that she was responsible for maintaining the records oforg moreover she takes responsibility for not filing org's returns and admits that she is culpable for the forfeiture of its charter currently org has not filed the required returns in failing to comply with the provisions of sec_6033 org has not established that it is observing the conditions required for the continuation of exempt status org has also failed to meet the operational_test as required in sec_1_501_c_3_-1 in order to satisfy the operational_test an organization must meet the following requirements engage primari iy in activities which accompl ish one or more of the exempt purposes specified in sec_50j c sec_1 50j c -i c l not allow its net_earnings to inure to the benefit of private shareholders or individuals sec_1 c -i c not engage in substantial lobbying activity treas reg dollar_figure i c -i c and not engage in any political activity sec_1_501_c_3_-1 sec_1 c -1 c i provides that an organ ization wi ii be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in lrc sec_50 i c sec_1 c -1 c i further provides that an organization will not meet the operational_test if more than an insubstantial part of its activities is not in fllj1herance of an exempt_purpose in 326_us_279 the court stated that the presence of a single non exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes although the inurement proscription and exclusive operation for public benefit are two separately_stated exempt status requirements they do overlap the courts have commented that private_inurement is incompatible with being organized and operated exclusively for charitable purposes lowry hospital association v coli missioner t e u s tax ct due to org' fai lure to provide books_and_records as requested summonsed bank records and public record information is being relied on to glean information about the activities of org based on the bank records reviewed org incurred expenses in the earlier years 20xx 20xx which appear to be related to its stated exempt_purpose cancelled checks show payments for payroll vet bills duck food advertising etc this category of expenses however starts to dwindle toward the end of20xx the number of employees is reduced to bm-l mr bm-2 and the groundskeeper james thompson by 20xx there are no identifiable exempt_purpose expenses_incurred other than payroll the obvious lack of animal-related expenses is an indicator that the organization was not actively involved in its purported exempt_purpose of rehabilitating motto also worthy of note is the fact that bm-i the president of the organization lost her state licensing to rehabilitate motto in 20xx and never had it renewed mr bm-2 vice president of the organization was never licensed to rehabilitate motto while there is an obvious lack of exempt_purpose expenses being incurred by 20xx there are easily identifiable personal expenses being paid from the organization's bank account from 20xx forward checks that appear personal in nature incilide those written to ra-2 for rent co-8 utility companies numerous attorneys doctors and various credit cards judge wrote in his memorandum opinion and form 886-acrcv department of the treasury - internal_revenue_service page -12 form 886a name of taxpayer org department of the treasury - i mernal reyenue service ex lanation of items schedule no or exhibit year period ended 20x x order case no during the same period bm-1 's personal bank records reveal a conspicuous absence of payments such as rents car payments insurance mortgages utilities credit card payments and the like there are numerous checks written to 8m-1 for petty cash from the organization's bank account add itionally thousands of dollars were transferred from the organization's account to bm- 's personal account bm-1 had signature_authority on all org bank accounts salary paid to bm-1 personal expenses paid and transfers of monies to bm- 's account for the seven years total over dollar_figuredollar_figure business_expenses for the same period total dollar_figuredollar_figure as in the founding church ofscientology v united_states the total value of the overt benefits received by bm-i in living_expenses and from salaries was several hundred thousand dollars these payments are substantial when viewed in light of the inurement that transpired they prove conclusively that org was operated for the benefit of bm-l in the april 20xx memorandum opinion and order case no judge states the future relationship of org and cemetery is uncertain defendant bm-l testified that she plans to continue using the propel1y as a headquarters for org however she further testified that org's new purpose is to increase individual self esteem she now intends to pursue org's goals by working as a life coach or a clutter consultant on a full time basis these goals are tangential to animal welfare in that they foclis upon human psychology and mental illness org' articles ofincorporation state no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons as in the 412_f2d_1197 ct_cl bm-i was a private individual an insider she exercised control_over the org' activities and finances she benefited improperly from org' net_earnings based on the information obtained it is concluded that the degree to which the activities of org served to benefit the private interests of bm-l was more than insubstantial as a result prohibited private_inurement has occurred and org has failed to meet the operational_test as required in sec_1_501_c_3_-1 taxpayer position the taxpayer has been repeatedly asked to provide requested information and has failed to do so therefore their position is unknown this report provide sec_30 days for the taxpayer to formally state a position conclusion due to the failure_to_file the required returns and the presence of inurement the government concludes org does not qualify as exempt under sec_50 c therefore the exempt status oforg should be revoked effective jlily l 20xx form_1120 returns should be filed for the tax periods ending on or after july 20xx form 886-a rev department of the treasury - internal_revenue_service page -13
